Citation Nr: 0726802	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for tension headaches.

2.  Entitlement to a disability rating in excess of 10 
percent for irritable bowel syndrome.

3.  Entitlement to service connection for fatigue, to include 
as a result of an undiagnosed illness.

4.  Entitlement to service connection for muscle aches and 
joint pain, to include as a result of an undiagnosed illness.

5.  Entitlement to service connection for a psychiatric 
disorder, diagnosed as anxiety disorder.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served in the Army Reserve.  He had a period of 
initial active duty for training from July 1985 to November 
1985.  He had a period of active military service which 
extended from November 1990 to May 1991.  All of his claims 
stem from his period of active service in the 1990s.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision granted 
service connection for tension headaches and irritable bowel 
syndrome and assigned a 10 percent disability rating for each 
disability.  That rating decision also denied service 
connection for the other disabilities indicated above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Since all of the issues on appeal require 
remand, notice that meets the requirements of Dingess/Hartman 
should be provided. 

With respect to the veteran's claims for increased ratings 
for his service-connected headaches and irritable bowel 
syndrome, remand is necessary to obtain the veteran's recent 
VA treatment records.  In his January 2004 substantive 
appeal, the veteran specifically indicated current treatment 
for both disabilities at VA medical center (VAMC) Tampa, 
Florida.  These records should be obtained.  Moreover, the 
veteran reported in his original claim form that he received 
treatment at the New Port Richey, Florida, VA outpatient 
clinic from 1993 to the present.  There are some VA treatment 
records in the file dated from September 2001 to April 2002.  
However, from the veteran's reports, it appears that there 
are additional records pertinent to the claims that the RO 
should attempt to obtain.  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Moreover, VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(c) (2006).  Accordingly, the RO should 
request VA medical/psychiatric records from the New Port 
Richey and Tampa facilities pertaining to the veteran that 
are dated from January 1993 to the present and associate them 
with the claims folder.

With respect to the veteran's claims for fatigue, muscle 
pain, and joint pain, the VA Compensation and Pension 
examinations conducted in May and June 2002 indicate that 
these may be symptoms of the veteran's psychiatric disorders.  
Accordingly, the issues involving service connection for the 
psychiatric disorders claimed by the veteran require 
resolution in order to fully resolve these claims.  

The veteran's claim for service connection for PTSD arises 
from the medical information provided by the May 2002 VA 
examination which rendered a diagnosis of PTSD.  However, 
stressor development has not been conducted with respect to 
this issue.  This should be done.  The veteran's service 
personnel records should be obtained and an effort to assist 
the veteran in verifying his alleged stressors be made.  

The May 2002 VA examination report also diagnosed the veteran 
as having an anxiety disorder.  The examination report 
indicated that the stress of the veteran's service-connected 
headaches might be the cause, or increase the severity, of 
the anxiety disorder.  However, it in not entirely clear from 
the examination report if this is the case.  Therefore, a VA 
Compensation and Pension examination for psychiatric disorder 
is warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006) 
for all issues on appeal. 

2.  The RO should obtain VA medical 
treatment records from the New Port 
Richey and Tampa VA medical facilities 
that are dated from 1993 to the present.  
All information obtained should be made 
part of the file.  

3.  Request complete copies of the 
veteran's service personnel records.  
Also make one more attempt to obtain 
the veteran's service medical records 
for his period of active service from 
November 1990 to May 1991.  Document 
the attempt to obtain these records.  

4.  Request from the veteran a statement 
containing as much detail as possible 
regarding the stressors to which he was 
exposed during service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in the 
events.  The veteran should be told that 
the information is necessary to obtain 
supportive evidence of the stressful 
events.

5.  After the above, review the file and 
prepare a summary of all the claimed 
stressors.  This verification may include 
forwarding the summary of stressors and 
all associated documents to the U. S. Army 
and Joint Services Records Research Center 
(JSRRC).  If a request is made, the 
veteran's unit history for his foreign 
service from January 11, 1991 to May 7, 
1991, should be obtained.  

6.  Make a determination as to whether 
the veteran engaged in combat with the 
enemy.  Also make a determination as to 
whether there is credible supporting 
evidence that claimed non-combat 
stressors occurred.

7.  Following the above, the veteran 
should be scheduled for an examination 
for psychiatric disorders.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The examiner must be 
informed as to which stressor or 
stressors have been verified with respect 
to the claim for service connection or 
PTSD.  The examination report should 
include a detailed account of all 
psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders than PTSD, the 
examiner should reconcile the diagnoses.  
If a diagnosis of PTSD is appropriate, 
the examiner should specify if the 
verified stressor(s) were sufficient to 
cause the PTSD.  Any psychological 
testing which the examiner feels would be 
helpful should to be accomplished.  If a 
diagnosis of anxiety disorder is made, 
the examiner is requested to indicate if 
this disorder is related to service, or 
if it is caused, or aggravated by, any 
service-connected disability.  

The examiner should also state whether 
muscle aches, fatigue and joint pain are 
manifestations of any psychiatric 
condition found.  

The rationale for all opinions provided 
should be set forth in the examination 
report.  

8.  Review the veteran's claims for 
increased disability ratings for 
headaches and irritable bowel syndrome 
in light of any VA treatment records 
obtained.  If the evidence indicates 
that additional Compensation and 
Pension examination is necessary to 
rate these disabilities, then the 
appropriate examinations should be 
ordered.  

9.  Following the above, readjudicate the 
veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued and 
the veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

